292 S.W.3d 611 (2009)
STATE of Missouri, Respondent,
v.
Kevin JACKSON, Appellant.
No. WD 69486.
Missouri Court of Appeals, Western District.
September 29, 2009.
*612 Kent Denzel, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Richard A. Starnes, Jefferson City, MO, for respondent.
Before JAMES E. WELSH, P.J, and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Kevin Jackson appeals the circuit court's judgment convicting him of four counts of statutory sodomy in the first degree in violation of § 566.062, RSMo 2000, and one count of the class B felony of child molestation in violation of § 566.067. On appeal, he presents two Points Relied On. Jackson first contends that the State failed to prove an essential element of its case, namely that he touched his victims' genitals or that they touched his genitals. Jackson's second Point argues that the trial court plainly erred in permitting multiple prosecution witnesses to testify, under the authority of § 491.075, to the minor victims' out-of-court statements concerning Jackson's actions. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).